     Case 3:19-cv-02051-BAS-BGS Document 5 Filed 04/20/20 PageID.54 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 3:19-cv-02051-BAS-BGS
     CESAR SANTAMARIA MUNIZ,
12
     CDCR # AA-4341,                                     ORDER DISMISSING CIVIL
13                                      Plaintiff,       ACTION FOR FAILING TO STATE
                                                         A CLAIM AND FAILING TO
14   v.                                                  PROSECUTE IN COMPLIANCE
15                                                       WITH COURT ORDER
     D. PARAMO and J. CUEVAS,
16                                   Defendants.
17
18         Plaintiff Cesar Santamaria Muniz, a prisoner at Salinas Valley State Prison in
19   Soledad, California, filed a pro se civil rights complaint pursuant to 42 U.S.C. Section 1983
20   alleging that during prison disciplinary proceedings that occurred while Plaintiff was
21   housed at the Richard J. Donovan Correctional Facility in San Diego, California, Warden
22   D. Paramo and Lieutenant J. Cuevas (collectively, “Defendants”) violated his Fifth and
23   Fourteenth Amendment rights. (See “Compl.,” ECF No. 1.)
24   I.    Procedural History
25         On December 30, 2019, the Court granted Plaintiff leave to proceed in forma
26   pauperis but dismissed his Complaint for failing to state a claim upon which relief could
27   be granted pursuant to 28 U.S.C. Sections 1915(e)(2)(B)(ii) and 1915A(b)(1). (See ECF


                                                     1
                                                                              3:19-cv-02051-BAS-BGS
     Case 3:19-cv-02051-BAS-BGS Document 5 Filed 04/20/20 PageID.55 Page 2 of 2




 1   No. 3, at 13–14.) The Court advised Plaintiff of the deficiencies in his Complaint and
 2   granted him 45 days leave in which to file an amended complaint that fixed them. (See id.
 3   at 14.) He was cautioned: “[i]f Plaintiff fails to file an Amended Complaint on or before
 4   February 13, 2020, the Court will enter a final Order dismissing this civil action based
 5   both on Plaintiff’s failure to state a claim upon which relief can be granted . . . and his
 6   failure to prosecute in compliance with a court order requiring amendment.” (Id. at 14
 7   (citing Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take
 8   advantage of the opportunity to fix his complaint, a district court may convert the dismissal
 9   of the complaint into a dismissal of the entire action.”))).
10         More than two months have passed since February 13, 2020 and Plaintiff has not
11   filed an amended complaint or requested an extension of time in which to do so. “The
12   failure of the plaintiff eventually to respond to the court’s ultimatum—either by amending
13   the complaint or by indicating to the court that [he] will do so—is properly met with the
14   sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th
15   Cir. 2004).
16   II.   Conclusion and Order
17         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
18   based on Plaintiff’s failure to state a claim upon which Section 1983 relief may be granted
19   pursuant to 28 U.S.C. Section 1915(e)(2)(B)(ii) and Section 1915A(b)(1), and his failure
20   to prosecute pursuant to Federal Rule of Civil Procedure 41(b) in compliance with the
21   Court’s December 30, 2019 Order.
22         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
23   pursuant to 28 U.S.C. Section 1915(a)(3) and DIRECTS the Clerk to enter a final judgment
24   of dismissal and close the file.
25         IT IS SO ORDERED.
26   DATED: April 20, 2020
27


                                                    2
                                                                              3:19-cv-02051-BAS-BGS
